Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 are objected to because of the following informalities: 
Claim 1 only recites “a medical information display apparatus” in the preamble, but not in the body of the claim, as such, an actual display device is not positively recited. Under BRI, the “display apparatus” of claim 1 only comprises a “processing circuitry.” Claim 1 should be amended to positively recite a display device associated with the recited processing circuitry.
Further to claim 1, with regard to the “processing circuitry”, the Applicant’s drawings Fig. 2:21 appears to comprise a plurality of ‘functions’, but these ‘function’s are not positively recited in the claim. The applicant’s Specification pg. 15 also describes the “processing circuitry” 24 as comprising a processor that is capable of carrying out executable programs save in a separate memory 24, which is also not positively recited in the claim. It has been long established the a processor requires computer readable executable instructions stored on a computer readable media in order to perform functions, thus, the memory, processor and the computer readable instructions, as described in the Specification must be positively recited in the claim. The Examiner suggests: processing circuitry configured to carry out computer readable instructions from a non-transitory computer readable memory, to: display… acquire… etc.  
Regarding all pending claims, the concept of displaying different types of data each having a corresponding display are and indicator for navigating the displayed data, in generally understood in the art as providing a graphical user interface, or GUI, or simply displayed interface, as shown in the Applicant’s drawings Fig.3. The claims include the limitations: “area”, “indicator”, “another area”, “navigation area” and “partial navigation area”, “preview area”, “information area”; all of these limitations are interpreted as different portions or areas of a displayed interface. As such, the Examiner strongly urges the Applicant to amend the claims to positively recite a display interface for providing context and clarity to the various types of ‘area’ limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 7, the claim recites a “navigation area” and a “partial navigation area” that is within said “navigation area”, both corresponding to “the second period”; the terms “navigation area” and “partial navigation area” are not distinguishable from one another within the context of the claim. Further explanation is required. For purposes of examination, both the “navigation area” and a “partial navigation area” are areas which can be navigated within an area that displays the second medical data acquired over a second period.
Further regarding claim 7, the term “arrangement position of the partial navigation area” is indefinite within the context of the claim. It is unclear as to why or how each of the “navigation area” and/or “partial navigation area” is arranged and/or positioned. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims --1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim subject matter in the claims are directed to the abstract idea grouping of mental processes, without significantly more.
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): claim 1 is directed to an medical information display apparatus, and thus, claim 1-8 fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites: 
A medical information display apparatus comprising: 
processing circuitry configured to:  
5display first medical information over a first period along a first time axis and second medical information over a second period along a second time axis; 
acquire time information at a time point or in a range designated in the first period about the first medical 10information displayed; 
decide a position on the second time axis which corresponds to the time information; and 
display an indicator indicating the position in an area displaying the second medical information.

As annotated above, the bolded limitations refer to structure, and the italicized limitations refer to method steps: e.g. display, acquire, decide, and display steps. As noted above, the displayed apparatus only positively recites a processing circuitry, and does not explicitly disclose a display monitor, thus, under BRI, the display device only comprises a processing circuitry that is configured to perform the recited limitations to prepare data for display. As for the recited method steps: display, acquire, decide, and display, these steps can be fully performed in by a person mentally observing a first and second medical information corresponding with time, and manually writing/drawing using pen and paper said first and second medical information, then to further mentally determine the recited position and to then manually write/draw the indicator.  The recited “deciding” step appears to involve reading the data and determining whether a common timestamp or time range exists between a first time point (on the first data) and a second time point (on the second data); which again, can be performed by a person by mentally visually observing two types of data.
The dependent claims 2-8 further discloses steps of determining time information based on analyzing various time information, and further displaying the results of the analysis. None of the dependent claims requires a particular structure or using a specific algorithm. 
Although claim 1 recite the steps are being performed by a “processing circuity”, but it is noted that when the claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then the claims still fall under the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Accordingly, claims 1-8 are all patent-ineligible for reciting an abstract idea.
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
This judicial exception is not integrated into a practical application because claims 1-8, do not disclose using the results of the “decide” or “display” steps for an evaluation of particular treatment for a disease or medical condition under MPEP 2106.05(e). In fact, none of the claims remotely mentions anything related to medical treatment or medical diagnosis; even the type of medical information that is recited are non-specific.
This judicial exception is not integrated into a practical application because claims 1, 2, or 13, do not provide improvements to the functioning of a display apparatus, or computer or to any the technical field under MPEP 2106.05(a). The pending claims 1-8 only recites the following structures: display apparatus, and processing circuitry. As noted earlier, the display apparatus is not affirmatively recited and thus is interpreted as defining the field of use for the pending claims; and the processing circuitry is generic and non-specific, because the claims do not describe these structures as having distinguishing element(s) over their generic counterparts.  
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 1-8 recite generic display apparatus and processing circuitry for displaying medical information, which are well-understood, routine and conventional activities previously known in the industry.  Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities:
Giftakis et al. US 2011/0245629, see abstract, Figs. 5 and 10 and [0153, 0171] which discloses a system comprising at least a processor for acquiring medical information and providing an interface for displaying the acquired medical data synchronized by time, and providing navigational tools/indicators.
Kassem et al. US 2014/0275819 A1, see abstract and Fig. 3 which discloses a system having a processing circuitry and display for displaying a plurality of medical information synchronized by timestamps; the displayed GUI having a sliding navigation indicator. Also see Kassem et al. US 10271798.
Qing et al. US 10987065 B2 discloses medical intensive system for providing a graphical user interface as shown in Figs. 2-6, each interface displaying a plurality of different types of medical data synchronized by timestamps, and also comprising a navigation indicator. Also see Qing et al. US 11037662
Carnes et al. US 2014/0022256 A1 disclose a system for displaying at least heart rate and SPO2 data aligned based on time axis, and having a navigational indicator; see Figs. 6 and 8.

Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-11 are thus rejected under 35 USC 101 for discloses patent-ineligible subject matter. 	

Claim Interpretation
Contingent Limitations
To claims 3-5 and 8, these claims recites “if” statements, which are contingent limitations according to the MPEP 2111.04 II:

II. CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

To claim 3, which is an apparatus claim, the following is the interpretation of the “if” statement:
Condition A: if the time information is included in the second period is satisfied; then Step A: the processing circuitry is configured to device the position in the second period which corresponds to the time information, 
Condition B: if the time information is included in the second period is not satisfied; then Step B-not recited. 
The contingent limitation interpretation can be overcome by replacing “if” with “when” or “whether.”

Non-Functional Printed Matter
All pending claims are directed to a display apparatus, and a processor circuitry configured to control the apparatus to display information; regarding printed or displayed matter, the MPEP 2111.05 III states the following:
I.   Determining Whether a Functional Relationship Exists
A.   Evidence For a Functional Relationship
To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584 (citing Gulack, 703 F.2d at 1386). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87.
III.   Machine-Readable Media
When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system. Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84.
However, where the claim as a whole is directed conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.
In the current application, claim 1 recited the steps of displaying a first medical information and a second medical information, acquiring time information, decide a position on the second time axis which corresponds to the time information (of the first time axis) and displaying an indicator. Under BRI, this claim is interpreted as a processor having (non-positively recited) software instructions for displaying two types of data, and timestamp matching or synchronizing the two types of data, and providing an indicator on the synchronized data. The recited “deciding” step actually involves reading the data and determining whether a common timestamp or time range exists between a first time point (on the first data) and a second time point (on the second data). This “deciding” step is given patentable weight as this step appears to require retrieval of data for performing the function of corresponding the two types of data based on time information. However, the rest of the “display” steps are not given patentable weight because the processing circuitry and/or (non-positively recited) display apparatus toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qing et al. US 2018/02777243 A1 (hereinafter “Qing”).
Regarding claim 1, Qing discloses a medical information display apparatus (medical monitoring system 100 with a touch display screen 126; see [0025: 1st sentence] and Fig. 1) comprising: 
processing circuitry (computer chip 110 and I/O subsystem 120) configured to:  
5display first medical information over a first period along a first time axis and second medical information over a second period along a second time axis (see Figs. 2-7: each illustrates an interface displaying a plurality of types of medical information, see [0036] monitored and displayed parameters include: heart rate as “first medical information”, and oxyhemoglobin saturation/SpO2 interpreted as “second medical information.” Each parameter is measured with respect to time within a corresponding time period, thus is taken to encompass the claim limitations by inherency); 
acquire time information at a time point or in a range designated in the first period about the first medical 10information displayed (user selects a time range shown in Fig: 2 box, and Fig.3: box 234 and within the selected time range, the different types of data are time-synched and a time indicator is shown as in Fig. 5:514; also see discussion immediately below); 
decide a position on the second time axis which corresponds to the time information (see [0036] parameters and corresponding trend information are time-aligned or time-synched as shown in each of Figs. 2-7. The time line in Fig. 5:514 is corresponding a time information on the first and second time axis); and 
display an indicator indicating the position in an area displaying the second medical information (time line indicator, such as shown in Fig.5: 514 which corresponds to a selected time point for different types of parameters. [0070]; also see Fig. 6: box 620 and Fig. 7; time line 738 is also interpreted as “indicator” in the claim. In here, an area displaying the waveform of the second parameter is interpreted as an “area” in the claim).  
15Regarding claim 2, Qing discloses the apparatus according to claim 1, wherein the processing circuitry is further configured to decide the position based on whether the time information is included in the second period. ([0053] time line 226 corresponds to an entire monitoring time period of a single patient up to current time) 
Regarding claim 3, Qing discloses the apparatus according to claim 2, wherein if the 20time information is included in the second period, the processing circuitry is further configured to decide the position in the second period which corresponds to the time information. (This is inherent, since parameters are displayed with respect to main timeline 226, [0053])
Regarding claim 4, Qing discloses the apparatus according to claim 2, wherein if the 25time information is not included in the second period, the processing circuitry is further configured to decide the position in the second period which corresponds time57 - information in the second period which is closest to the time information. ([0055: 2nd sentence] selecting an event that is closest in time to the particular point is selected and displayed. Also see [0087])
Regarding claim 5, Qing discloses the apparatus according to claim 2, wherein if the time information is not included in the second period, the 5processing circuitry is further configured to display medical information corresponding to the time information as a preview in the area. (The limitation “display…. as a preview in the area” is interpreted as displaying data. [0055: 2nd sentence] selecting an event that is closest in time to the particular point is selected and displayed. Also see [0087]. The)
Regarding claim 6, Qing discloses the apparatus according to claim 1, wherein the processing circuitry is further configured to display the 10first medical information in another area different from the area. (see Fig. 2: waveform is shown on the left side, and the textual reading is shown on the right side, in which the left area displaying the waveform of a parameter is interpreted as “the area”, and the textual form of a parameter is interpreted as “another area.” Similarly, Fig.5, the top showing waveform is interpreted as “the area”, and the bottom showing textual reading is “another area” )  
Regarding claim 7, Qing discloses the apparatus according to claim 6, wherein the area includes a navigation area corresponding to a period including at least the second period and a partial 15navigation area arranged in the navigation area and corresponding to the second period, wherein the processing circuitry is further configured to display another indicator indicating a position on the second time axis in the navigation area displayed 20regardless of an arrangement position of the partial navigation area. (This claim is rejected as indefinite. It is the Examiner’s best guess that this claim requires a navigational bar or area within the area that shows the second medical information acquired during a second time period. This is met by Fig. 6: box 620 is a navigational tool within the displayed area, and also Fig. 5: 514 is also a navigational tool within the displayed area)  
Regarding claim 8, Qing discloses the apparatus according to claim 6, wherein the area includes an information display area that displays the second medical information and the indicator (see rejection to claim 1, Fig.5: top area showing “second medical information” SpO2 and indicator 514), 25wherein if the time information is not included in the second period, the processing circuitry is further configured to arrange and display a preview area displaying- 58 - medical information corresponding to the time information in the information display area.  ([0055: 2nd sentence] selecting an event that is closest in time to the particular point is selected and displayed. Also see [0087] and Fig.8: region 814 displays the data that is closest to the time of an identified event)
Regarding claim 9, Qing discloses the apparatus according to claim 6, wherein the processing circuitry is further configured to display a 5position on the first time axis and a position on the second time axis which correspond to the time information so as to position the positions to make the positions coincided with a center of the another area and a center of the area. (see Fig. 5: time line 514)  
10 Regarding claim 10, Qing discloses the apparatus according to claim 9, wherein the processing circuitry is further configured to switchably display a display state of the another area and the area before positioning and a display state of the other area and the area after positioning. (The limitation “switchably display a display state” is interpreted as changing the way data is displayed, thus the claim is interpreted as changing or customizing the way data is displayed with respect to selecting a time point. See Fig. 5:514 and Fig.6:620 are interpreted as alternative display states)
15 Regarding claim 11, Qing discloses the apparatus according to claim 1, wherein the processing circuitry is further configured to: acquire a cancel instruction to cancel the acquired time information; and display the area upon removing the indicator from the 20area in accordance with the cancel instruction. (see Fig.2 is showing data without a time line, which is interpreted to encompass “cancel instruction” in the claim.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	January 25, 2022